 


109 HRES 194 IH: Expressing the sense of the House of Representatives in support of Federal and State funded in-home care for the elderly.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 194 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Hastings of Florida submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives in support of Federal and State funded in-home care for the elderly. 
 
Whereas Federal and State financial assistance is provided for nursing home care under the medicaid program for elderly patients; 
Whereas studies document improved outcomes and better quality of care and life for elderly patients who are furnished health care in the patients’ homes in contrast to nursing homes; 
Whereas there are only a few programs under which Federal or State financial assistance is provided for in-home care for elderly patients; 
Whereas whatever Federal or State financial assistance that is available for in-home care is insufficient to support 24-hour care for elderly patients; 
Whereas home health agencies may hire home health aides but not require any structured education or training for the aides; 
Whereas an individual may sit for the certified nurse assistant examination without the need for any formal education and training; 
Whereas there is little or no supervision of caregivers when placed in the home of an elderly patient to care for the patient; and 
Whereas in-home care benefits not only our parents and grandparents, but also our children and grandchildren: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)Federal and State financial assistance for in-home care should be increased to an elderly patient once it is determined that the patient is in need of in-home nursing care; and 
(2)better treatment and guidelines are required for students and schools who train certified nurse assistants and home health aides. 
 
